Citation Nr: 1718085	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-18 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disorder, to include gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from June 1975 to June 1978.

This matter comes before the Board of Veteran' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2014, the Board reopened the Veteran's previously denied claims for service connection for a GI disorder and back disorder.  Among the evidence the Board considered in deciding to reopen the claims was evidence of diagnoses of GERD and back strain.  The Board thus remanded the claims for more records and VA examinations.  In January 2015, the Board remanded again for substantially the same reasons, as the Veteran failed to appear for his examinations, but presented good cause for his absence.  See May 2014 Email Correspondence.  As discussed further below, the record indicates the Veteran has refused to appear for subsequent examinations and the Board shall now decide the case.


FINDINGS OF FACT

1.  The Veteran, without good cause, failed to report for a VA examination scheduled in conjunction with a reopened claim of entitlement to service connection for a GI disorder.

2.  The Veteran, without good cause, failed to report for a VA examination scheduled in conjunction with a reopened claim of entitlement to service connection for a back disorder.



CONCLUSIONS OF LAW

1.  The reopened claim for service connection for a GI disorder, to include GERD, is denied as a matter of law.  38 C.F.R. § 3.655(b) (2016).

2.  The reopened claim for service connection for a back disorder is denied as a matter of law. 38 C.F.R. § 3.655(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection will be granted for disability resulting from an injury or disease incurred in active service, or for aggravation of a preexisting injury suffered or disease in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

However, when a Veteran fails to report for an examination related to a reopened claim for a benefit previously disallowed, the claim shall be denied. 38 C.F.R. § 3.655.

As noted in the Introduction, the Board previously reopened the issues of entitlement to service connection for back and GI disabilities in a May 2014 decision and remanded these claims for additional development, to include scheduling VA examinations to assess the nature and etiology of the Veteran's claimed disorders.  Examinations were scheduled in 2014, and VA was informed that the Veteran was in the hospital and unable to attend his examinations.  When the case came back to the Board, it found the Veteran had established good cause for his failure to report for the examinations and remanded the claims again in January 2015 to allow the Veteran the opportunity to appear for the examinations.

The record indicates that in May 2015, the Veteran was contacted via telephone in order to reschedule his VA examinations.  May 2015 Report of General Information.  Pursuant to the May 2015 communication, requests for back and GI examinations were initiated.  May 2015 Request for Physical Examination.  On May 27, 2015, the examinations were cancelled due to the Veteran refusal to attend.  June 2015 CAPRI.

To date, neither the Veteran nor his representative has provided good cause for failing to report for his VA examinations, requested another examination, or, after receipt of the SSOC, argued that the Veteran had not received notice of the VA examinations.  Previously, the Veteran's representative had requested that the examinations be rescheduled when the Veteran did not appear for the 2014 examinations and explained that there was good cause for the Veteran's failure to report.  Currently, the Veteran's representative is not providing evidence of good cause for the Veteran's failure to report or requesting that VA give the Veteran another opportunity to appear for an examination.  

Under these circumstances, the Board finds that the Veteran failed to report for VA examinations without good cause.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate in the development of his reopened claims.  Wood v. Derwinski, 1 Vet. App. 406 (1991).

When a Veteran fails to report for an examination related to a reopened claim for a benefit previously disallowed, the claim is to be denied.  38 C.F.R. § 3.655(b). Accordingly, the Veteran's claims for service connection for back and GI disabilities are denied.



ORDER

Entitlement to service connection for a GI disorder, to include GERD, is denied.

Entitlement to service connection for a back disorder is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


